Citation Nr: 0708477	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-36 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1987 until June 
1991.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia.

This matter was previously before the Board in June 2006 and 
was remanded to address due process matters.

The July 2003 rating decision increased the evaluation of the 
veteran's bilateral pes planus from 10 percent to 30 percent, 
effective December 14, 2000.  In a rating decision dated in 
October 2006, the RO assigned a 100 percent evaluation 
pursuant to the provisions of 38 C.F.R. § 4.30 (2006), for 
the period from March 21, 2003, through April 30, 2003, and 
reinstated the previously assigned 30 percent schedular 
evaluation, effective May 1, 2003, for bilateral pes planus.  
The veteran has not expressed disagreement regarding the 
effective dates assigned in the October 2006 rating decision 
for the award of a temporary total convalescence rating.  
Hence, such is not for consideration by the Board in this 
appeal.  The Board notes that veteran is free to submit a 
timely notice of disagreement regarding the October 2006 
rating decision if so desired.

 In February 2007, the Board received a statement from the 
veteran.  After reviewing the veteran's statement, the Board 
finds that is its is duplicative of evidence that was 
associated with the claims files at the time of the most 
recent supplemental statement of the case, in October 2006.  
Therefore, this evidence is not "pertinent," as defined by 
38 C.F.R. § 20.1304(c) (2006), and a remand for RO 
consideration is not required.    


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
bilateral pes planus has been productive of complaints of 
constant foot pain; objectively, the evidence shows no more 
than a severe disability of the feet.



CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for bilateral pes planus have not been met, except 
for the temporary total convalescence rating in effect from 
March 21, 2003 through April 30, 2003.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of May 2003 letter from the agency of original jurisdiction 
(AOJ) to the veteran.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  He 
was requested to submit any relevant evidence in his 
possession to VA.  A November 2006 communication also 
informed the veteran as to the law pertaining to disability 
rating and effective date as the Court required in 
Dingess/Hartman. 

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because complete 
VCAA notice in this case was not accomplished prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although the notice was provided 
to the appellant after the initial adjudication, the claim 
was readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post-service private 
and VA medical records, to include reports of a VA 
examination and treatment.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  



Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2006).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  Id. § 4.3.

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45 (2006); see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

In a statement received in April 2003, the veteran asserts 
that an increased evaluation is warranted for his service-
connected bilateral pes planus disability.  As the veteran's 
claim was received by VA in April 2003, the rating period on 
appeal is from April 2002, one year prior to the date of 
receipt of the increased rating claim.  38 C.F.R. § 
3.400(o)(2) (2006).  As of March 21, 2003, the veteran is 
assigned a temporary total evaluation for a period of 
convalescence following surgery, pursuant to 38 C.F.R. § 
4.30.  Such rating remains in effect until May 1, 2003.  As 
such, the veteran's increased evaluation claim does not 
encompass this period in which he is in receipt of the 
maximum allowable benefit for bilateral pes planus 
disability.  

Throughout the rating period on appeal, the veteran is 
assigned a 30 percent evaluation for bilateral pes planus 
pursuant to Diagnostic Code 5276.  Under that Code section, a 
30 percent rating applies where the evidence shows severe 
acquired bilateral flatfoot, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  A 50 percent rating applies 
where the evidence shows pronounced acquired bilateral 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.

The veteran contends that the severity of his pes planus 
warrants a rating in excess of 30 percent.  Indeed, a 
December 2002 outpatient clinic record notes that the veteran 
was provided steroid shots, but these have not helped his 
pain.  Furthermore, in his 2003 notice of disagreement, he 
complained of continued swelling and pain in his feet.  He 
also reported that orthopedic shoes and other appliances have 
not aided in relieving his pain.  Additionally, in his 
substantive appeal, the veteran noted constant pain in his 
left foot with some numbness that will extend up his leg 
causing him to take time off from his job.  The Board further 
acknowledges the veteran's complaints of pain noted in 
outpatient treatment records dated in September 2004 and 
August 2005.

Despite the veteran's subjective complaints, the competent 
evidence does not contain any findings of pronounced pes 
planus.  In fact, the VA examiner in June 2003 commented that 
heel contact is neutral.  The examiner also noted that the 
veteran has a mild arch while rising to his toes and heels.  
Mid-stance and push-off phase of his gait are both pronated.  
It was noted that the weight bearing and non-weight bearing 
alignment of the veteran's Achilles tendon was vertical.  
There was no valgus of the calcaneous.  A rare foot varus was 
noted bilaterally.  Moreover, there is no objective evidence 
during the rating period on appeal that contains any findings 
of spasms of the tendo achillis, extreme tenderness on the 
plantar surfaces of the feet, or marked inward displacement.  
For these reasons, the Board finds that the veteran's 
disability picture is not more closely approximated by the 
next-higher 50 percent evaluation.  In reaching this 
conclusion, the Board recognizes the veteran's complaints of 
foot pain, noted above, limiting his function.  

In that light, the Board has considered whether this case 
presents other evidence that would support a higher rating on 
the basis of functional limitation due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  Pain is a listed criterion for Diagnostic Code 
5276, and the record does not otherwise denote fatigability 
or incoordination.  There is also no evidence of that either 
foot demonstrated limitation of motion.  As the evidence of 
record otherwise indicates that the 30 percent rating 
assigned adequately compensates the veteran for the level of 
impairment demonstrated, including pain on manipulation, the 
assignment of a schedular evaluation in excess of 30 percent 
is not found to be warranted on the basis of 38 C.F.R. §§ 
4.40, 4.45, 4.59, or DeLuca.  The pain documented in the 
record has been appropriately accounted for in the veteran's 
currently assigned 30 percent evaluation for bilateral pes 
planus.  In fact, in the July 2003 rating decision, the RO's 
increased evaluation from 10 percent to 30 percent 
specifically contemplated the veteran's complaints of left 
foot pain, particularly on ambulation.
 
Based on the foregoing, the overall evidence demonstrates a 
disability picture consistent with the currently assigned 30 
percent rating for severe bilateral flatfoot, even when 
considering additional functional limitation due to factors 
such as pain and weakness, as set forth under 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.  The Board 
also notes that the rating schedule is to represent, as far 
as can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries as 
a result of or incidental to military service.  See 38 C.F.R. 
§ 4.1 (2006).

The Board has considered whether any alternate diagnostic 
code affords the veteran a rating in excess of 30 percent for 
his bilateral pes planus.  However, as there is no showing of 
pes cavus, Diagnostic Code 5278 is inapplicable.  No other 
diagnostic code rating injuries and diseases of the foot 
provides for a rating in excess of 30 percent.  

Additionally, it is noted that the veteran's disability 
involves a scar on his left foot.  Therefore, the Board has 
considered whether the veteran is entitled to a separate 
rating for a scar.

Disabilities of the skin are addressed under 38 C.F.R. § 
4.118.  Throughout the entirety of the appeal, evidence of a 
superficial and painful scar is required in order to achieve 
a rating under Diagnostic Code 7804.  Here the evidence does 
not establish that such criteria have been met.  Upon VA 
examination in June 2003, a scar was noted on the dorsal 
aspect of the veteran's left foot between the third and 
fourth toes.  The VA examiner described the scar as well 
healed.  Moreover, the veteran has not raised any complaints 
regarding the scar.  In view of the foregoing, the Board 
finds that a separate compensable evaluation for a left foot 
scar is not appropriate here.  Esteban v. Brown, 6 Vet. App. 
259 (1994).

In conclusion, the 30 percent evaluation assigned for the 
veteran's pes planus throughout the rating period on appeal 
appropriately reflects his level of disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


	


ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus is denied, except for the temporary total 
convalescence rating in effect from March 21, 2003 through 
April 30, 2003.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


